Exhibit 10.1 HAWK CORPORATION ANNUAL INCENTIVE COMPENSATION PLAN 1.PURPOSE The Hawk Corporation Annual Incentive Compensation Plan (the “Plan”) is designed to attract, retain, and reward highly-qualified executives who are important to the Company’s success and to provide incentives relating directly to the financial performance and long-term growth of the Company. 2.DEFINITIONS (a)“Award” means an incentive award entitling an Executive Officer or Key Employee to receive performance-based incentive compensation based on a percentage of EBITDA or any other Performance Goal, or any other amounts determined by the Committee, pursuant to terms and conditions of the Plan.For Ronald E. Weinberg, the Company’s Chief Executive Officer, the Award cannot be less than 1.75% of the Company’s EBITDA pursuant to the terms of his employment agreement. (b)“Board” means the Board of Directors of Hawk Corporation. (c)“Change in Control” means the acquisition by any person or entity, directly, indirectly, or beneficially, acting alone or in concert, of more than fifty percent (50%) of the Company’s Class A Common Stock at any time outstanding. (d)“Code” means the Internal Revenue Code of 1986, as amended. (e)“Committee” means the Compensation Committee of the Board, or such other committee of the board that is designated by the Board to administer the Plan, in compliance with requirements of Section 162(m) of the Code. (f)“Company” means Hawk Corporation and any other corporation in which Hawk Corporation controls, directly or indirectly fifty percent (50%) or more of the combined voting power of all classes of voting securities. (g)“EBITDA” means the Company’s earnings before interest, taxes, depreciation and amortization (before consideration of the Awards) for each Plan Year. (h)“Executive Officer” means any officer of the Company subject to the reporting requirements of Section 16 of the Securities Exchange Act of 1934, as amended (“Exchange Act”). (i)“Key Employee” means any employee of the Company as may be designated by the
